DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4, 6-11, 13-22, 24 and 25 are pending.
Claims 2-4, 9-11, 16-20 and 22 have been withdrawn.
Claims 1, 6-8, 13-15, 21, 24 and 25 are currently under examination.


35 USC § 112 1st  paragraph rejections maintained 
The rejection of claims 1, 6-8, 13-15, 21, 24 and 25   for failing to comply with the written description requirement are maintained.

Applicant argues that the recent Office Action fails to recognize that the experiments in the specification provide support for effective treatment of a Li Fraumeni patient with an anti-Rlip171-185 antibody. Applicant argues that the specification expressly describes the use of an anti- Rlip171-185 antibody in methods of treating malignant cell
culture models in which cell growth is inhibited. Applicant further argues that the Action
does not address these experiments, either individually or as part of a combination of 
experiments, that provide written description support for the treatment of Li Fraumeni patients with an anti-Rlip171-185 antibody and that the specification does not disclose sufficient information on the structural function relationship to identify the claimed the genus of anti-Rlip76 antibodies that are capable of treating cancer in a Li-Fraumeni cancer patient and partially inhibiting Rlip76 in the patient."
	Applicant argues that the present claims do not define the anti-RLIP76 antibody merely functionally but rather, they set forth a structurally-defined type of antibody, specifically an antibody which binds amino acids 171-185 of the RLIP76 protein to treat a Li Fraumeni patient. The anti-Rlip171-185 antibody disclosed in the specification, in addition to being commercially available from the suppliers identified in [0068] at the time of the filing, were also publically known in the art. Antibodies which bind RLIP76 generally have been utilized since at least 1994. Yadav et al., Biochemistry 43: 16243-171-185 antibody which bind to the 171-185 amino acid sequence portion of the RLIP76 protein were publicly known and structurally characterized in the art at the time of filing.
	Applicant’s arguments have been considered but are not persuasive. As an initial note, it is not clear that the rabbit monoclonal anti-Rlip antibody from Abcam bound to amino acids 171-185 of the RLIP76 protein. Neither paragraph 68 nor the product literature discloses that the monoclonal antibody bound to amino acids 171-185 of the RLIP76 protein. However, the specification does disclose polyclonal antibodies specific for the amino acids 171-185 (paragraph 53).
Furthermore, it is noted that the specification discloses that an anti-Rlip171-185 antibody inhibited the growth of several cancer cell lines but did not indicate if any of these cell lines had the genetic alterations found in patients with the Li-Fraumeni syndrome. Thus, the specification nor the art disclose the structure of an anti- Rlip171-185 antibody that is capable of treating cancer by inhibiting RLIP76 in a Li-Fraumeni patient.
	As discussed previously, antibodies must be described by their amino acid structure or biological material deposit, not by the structure of the antigen that the antibodies bind.  As previously discussed, the Court has indicated in Amgen Inc vs Sanofi ( 2017-1480, Fed Cir, 2017) that the disclosure of a well characterized antigen is insufficient for an adequate written description of the antibody that binds the antigen. Furthermore, as discussed previously, it is noted that regarding claims that recite a specific function without reciting intact VH and VL, the Court in AbbVie v. Janssen Biotech and Centocor Biologics (Fed. Cir. 2014) found that the patent was properly held invalid for lack of written description because the human antibodies were defined functionally by their neutralizing activity of IL-12.
The specification only appears to disclose that polyclonal anti- Rlip171-185 antibodies inhibits the survival of several cancer cell lines.  Awasthi et al., Intl J of Oncology 22: 721-732 (2003) found that specific inhibition of RLIP76 transport function by anti-RLIP76 polyclonal antibodies triggers cell apoptosis. Thus, it is unclear if the structure of any anti- Rlip171-185 antibodies are known in the art and disclosed in the Amgen, the disclosure of a well characterized antigen is insufficient for an adequate written description of the antibody that binds the antigen
Furthermore, the specification does not disclose any examples of anti-Rlip76 antibodies that are capable of treating cancer in a Li-Fraumeni cancer patient and partially inhibiting Rlip76 in the patient.  It is not clear if the commercially available from the suppliers identified in paragraph 68 of the specification binds to amino acids 171-185 of the RLIP76 protein and is capable of treating cancer in a Li-Fraumeni cancer patient and partially inhibiting Rlip76 in the patient. There are insufficient structural features common to all members of the genus of anti-Rlip76 antibodies that are capable of treating cancer in a Li-Fraumeni cancer patient and partially inhibiting Rlip76 in the patient. The specification does not disclose sufficient information on the structural function relationship to identify the claimed the genus of anti-Rlip76 antibodies that are capable of treating cancer in a Li-Fraumeni cancer patient and partially inhibiting Rlip76 in the patient.  

In response to Applicant argument  that anti-Rlip171-185 antibodies which bind to the 171-185 amino acid sequence portion of the RLIP76 protein were publicly known and characterized in the art at the time of filing, a specific lot of polyclonal anti-Rlip171-185 antibodies which bind to the 171-185 amino acid sequence portion of the RLIP76 protein were publicly known. However, the polyclonal anti-Rlip171-185 antibodies which bind to the 171-185 amino acid sequence portion of the RLIP76 protein were not characterized by structure as required by the Court in Amgen and AbbVie. In addition, it is not clear that the rabbit monoclonal antibody described in paragraph 68 binds the 171-185 amino acid sequence portion of the RLIP76 protein. 

Summary
Claims 1, 6-8, 13-15, 21, 24 and 25 stand rejected 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm..  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.